NUMBERS 13-14-00731-CR & 13-14-00732-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GLEN L. DUKES,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellees.


                     On appeal from the 379th District Court
                           of Bexar County, Texas.



                                      ORDER
                Before Justices Rodriguez, Garza, and Longoria
                               Order Per Curiam

      These causes are before the Court because the court reporter, Amy Hinds

Alvarado, has failed to timely file the reporter’s record. The reporter’s record in these

causes was originally due to be filed on February 25, 2015. The reporter has previously

requested and received four extensions of time to file the record, granting the reporter

until May 26, 2015, to file the record. The court reporter has now requested a fifth
extension of time to file the record until June 11, 2015.

       The Court, having fully examined and considered the extensions previously

granted in these causes, is of the opinion that, in the interest of justice, an order should

be entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in these matters.

       Reporter, Amy Hinds Alvarado, is hereby ORDERED to file the reporter’s

record in this Court no later than 5:00 p.m. on June 11, 2015. No further motions

for extension of time will be entertained by the Court. If the reporter fails to file the

record within the foregoing specified period of time, the Court will act appropriately to

avoid further delay and to preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

       The Clerk of this Court is ORDERED to serve a copy of this order on Amy Hinds

Alvarado by certified mail, return receipt requested.

       IT IS SO ORDERED.

                                                            PER CURIAM

Delivered and filed this
the 5th day of May, 2015.




                                             2